Citation Nr: 0111333	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-15 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the 
bladder, claimed as secondary to parasites and herbicide 
exposure.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right hand 
disorder.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for a right inguinal 
hernia.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired in September 1975 after more than 19 
years of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO), in Houston, Texas.  

The issues of entitlement to service connection for cancer of 
the bladder, a left knee disorder, a right hand disorder, and 
tuberculosis will be addressed in the REMAND portion of this 
decision.  

The Board notes that in a July 2000 statement, the veteran 
alleged clear and unmistakable error in the RO's denial of 
entitlement to service connection for cancer of the bladder, 
a left knee disorder, a right hand disorder, and 
tuberculosis.  The RO has not addressed this issue in a 
rating decision; thus, it is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  Service medical records reflect treatment and diagnoses 
of a right inguinal hernia.

2.  Post-service medical records reflect continued treatment 
of a right inguinal hernia.

3.  In August 2000, the veteran's private physician opined 
that the veteran's hernia condition was likely connected to 
his military service.

4.  A right inguinal hernia may not be disassociated from 
active military service.  



CONCLUSION OF LAW

A right inguinal hernia was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

A review of the veteran's service medical records reflects 
notations of a right inguinal hernia in December 1961, a 
small right inguinal hernia in January 1962, and a loose 
bilateral inguinal ring in July 1959.  Post-service medical 
records also reflect diagnoses and treatment relative to a 
right inguinal hernia.  The veteran underwent a right 
inguinal herniorrhaphy in September 1996.  A private medical 
evaluation report dated in February 1997 reflects complaints 
of pain in the left and right back area and in the groin 
area.  A July 1997 private physical examination report 
reflects complaints of pain in the low back and abdomen.  An 
impression of myofascial pain with classic Travell referral 
pattern was noted.  The physician stated that it was likely 
that there was some injury to the nerve supplying the rectus 
muscle, which was the ultimate etiology of the trigger point 
in the rectus abdominis muscle.  In August 2000, a private 
physician stated that the veteran underwent a bilateral 
inguinal hernia repair in August 1995 and a repeat right 
inguinal hernia repair in September 1996.  He also stated 
that based upon the medical information provided to him by 
the veteran, the hernias he repaired were likely service-
connected conditions.  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See 38 C.F.R. 
§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a thorough review of the evidence of record, the 
Board is of the opinion that entitlement to service 
connection for a right inguinal hernia is warranted.  As 
noted above, the veteran's service medical records clearly 
demonstrate the presence of a right inguinal hernia during 
service.  Post-service treatment records also reflect 
continued treatment of a right inguinal hernia.  Finally, the 
veteran's private physician has opined that the veteran's 
hernia was likely a service-connected condition.  With all 
reasonable doubt resolved in favor of the veteran, the Board 
is compelled to conclude that entitlement to service 
connection for a right inguinal hernia is warranted.  



ORDER

Entitlement to service connection for a right inguinal hernia 
is granted.  



REMAND

In a June 1999 rating decision, the RO denied entitlement to 
service connection for cancer of the bladder, a left knee 
problem, a right hand problem, and tuberculosis on the bases 
that the claims were not well grounded.  

However, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand of these claims is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of these claims is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  A review of the veteran's service 
medical records reflects complaints relevant to the left knee 
dated in January and May 1961.  Complaints and treatment 
relevant to the right hand were noted in March 1959, July 
1960, January 1961, and June 1974.  Additionally, in 
September 1970 and April 1975 it was noted that the veteran's 
wife had tuberculosis.  A tuberculosis test result of 12 
millimeters, no active disease, was also noted in April 1975.  
Numerous complaints of chest pain, nausea, and chronic 
diarrhea were also noted in the veteran's service medical 
records.  The Board notes that the veteran's service medical 
records are on file on microfiche, but have not been copied 
by the RO.  Finally, at his January 2001 hearing before a 
Member of the Board, the veteran testified that he believed 
his cancer of the bladder was caused by parasites incurred 
during service in Vietnam.  He also testified that blood 
tests indicated the presence of parasites.  He reported that 
the parasites continue to cause him to have flare-ups or 
incidents four or five times per year.  

Accordingly, these issues are REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his left knee disorder, right hand 
disorder, tuberculosis, and cancer of the 
bladder since his discharge from service.  
The RO should specifically request 
information from the veteran regarding the 
date and location of blood tests 
demonstrating the presence of parasites.  
After securing the necessary permission 
from the veteran, copies of all available 
records that are not already of record 
should be obtained and associated with the 
claims folder.

2.  The RO should copy the veteran's 
service medical records from microfiche 
and associate the paper copies of these 
records with the claims folder.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals





 



